Adams, J. (dissenting):
The defendant is the political organization in the county of Erie of one of the two principal parties of this State, and as such it has duly adopted certain rules and by-laws for its government, and presumably for the furtherance of the principles of the political party which it represents.
During the summer of 1897 the defendant, in pursuance of such rules, had caused to be made enrollment books containing the names of all the members of the .party who had been registered and who were entitled to vote at the primaries to be soon thereafter held in the city of Buffalo. These books contained the names of about 34,000 electors, and when completed they were placed in the custody of the defendant’s' officers at the local headquarters of the party. One of the defendant’s rules provided that “ these books shall at all times be open to the inspection of any Republican.”
On or about the lltli day of Septémber, 1897, the relator, who was a Republican elector, in company with two other Republican electors, called at the defendant’s headquarters and asked for permission to inspect the enrollment books, and especially those relating to the fifth and sixth districts of the twenty-fourth ward. In compliance with such request the books were handed to the relator and his associates by the defendant’s secretary, and an opportunity was afforded them to inspect the same. Availing themselves of this *342opportunity, the relator and his associates undertook to make a, transcript of the names appearing upon the books which they were inspecting, and after having the same in their possession for this purpose for the period of an hour and a half the defendant’s secretary demanded the books and refused to allow any further inspection thereof for the purpose of making such transcript. The relator thereupon applied for a peremptory writ. of mandamus, and from the order denying such .application this appeal is brought:
The sole reason given by the relator for desiring to inspect and transcribe the defendant’s enrollment books is that the party primaries were called for the twenty-eighth day of September, and that, he wished an opportunity to determine whether all the electors were enrolled who were entitled to vote at such . primaries, and also whether there had been any fraudulent enrollment of names upon the books.
The time for holding these primaries having.long since passed, it is manifest that no practical result can follow a.determination of the question which the relator desires to have reviewed, and for that reason the appeal ought, perhaps, to be dismissed. (People ex rel. Board of Education v. Grace, 1 N. Y. Supp. 661; Matter of Woodworth, 64 Hun, 522 ; Reynolds v. Everett, 67 id. 294; Matter of Madden, 148 N. Y. 136.) But inasmuch as the question is thought by a majority of my brethren to possess some public interest, and, therefore, to call for a determination within the rule adopted by this court' in The Matter of Cuddeback (3 App. Div. 103), I will state briefly my reasons for dissenting from the prevailing opinion.
The relator’s application for a peremptory mandamus was-founded upon his own affidavit, in which he stated that after he and his associates had been engaged in the inspection of the defendant’s enrollment books^ and in transcribing the names therefrom, for the space of an hour and a half, the defendant’s secretary stated to them that he would not permit any further inspection for any purpose. This was met by a counter affidavit made by George D. Emerson, the defendant’s secretary, in which he denied that he refused to allow the relator a further inspection of the books, and averred that he only refused to permit him to transcribe or copy the contents thereof. By persisting in his application' for a peremptory writ, after having *343been advised of the defendant’s contention, the relator admitted the truth of every statement contained in the opposing affidavit (People ex rel. O'Sullivan v. N. Y. Law School, 68 Hun, 118), and consequently we are confined to such statements in our examination of the question under consideration.
This being the case, the most that can be claimed in support of. the relator’s contention is that he was not permitted to retain the-custody of the defendant’s enrollment books for the purpose of transcribing the same, and it is to be observed that this claim is not accompanied by any charge of bad faith.
These books, which were designed ostensibly to. furnish satisfactory proof of the qualification of electors who might desire to vote at the party primaries which were about to be held, were doubtless in a certain sense the property of the party; that is, every person calling himself a “ Republican ” had an undoubted right, under the rules of the organization, to a reasonable inspection of them at all times,, but, nevertheless, the books were placed in the custody of the officers, of the organization, and those officers, as such custodians, were thereby invested with some discretionary power respecting the use-to which the books should be put, as well as with seme responsibility for their safe-keeping.
Had the relator been denied a reasonable opportunity to inspect the books, that would unquestionably have been such á violation of one of the defendant’s rules as would have justified interference by the courts; or were there any evidence that the defendant had acted in bad faith, or from any improper motive in refusing to allow the relator to transcribe the contents of the books, the remedy invoked in this proceeding might be applicable; but it seems that there were 155 of these books, and that it took three persons an hour and a half to transcribe the names from one or two of them. It is quite apparent, therefore, that if the relator had been permitted to insist upon retaining their custody until all the names had been copied, he would possibly have prevented other parties equally interested from any inspection of them whatever. In these circumstances I do not see how it can be said, even upon the assumption that the right of inspection, generally speaking, involves the right to make copies, that the defendant’s refusal was an improper exercise of the discretionary power with which its officers were invested, or that, unac*344eoinpanied by any charge of bad faith, it affords sufficient ground for granting the relief asked for. (People ex rel. Harris v. Comrs. of the Land Office, 149 N. Y. 26.) .
The order appealed from should, therefore, in my opinion, be affirmed.